Citation Nr: 0429155	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  97-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
November 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of July 
1996, by the San Juan, Puerto Rico, Regional Office (RO), 
which increased the evaluation for the veteran's service-
connected chronic undifferentiated type schizophrenia from 30 
percent to 50 percent, effective November 20, 1995.  The 
veteran perfected a timely appeal of that decision.  The 
veteran and his sister appeared and offered testimony at a 
hearing before a hearing officer at the RO in March 1998.  A 
transcript of the hearing has been associated with the claims 
file.  A VA compensation and pension examination was 
conducted in June 1998.  A hearing officer's decision in 
March 2000 increased the evaluation for the disorder from 50 
percent to 70 percent, effective November 20, 1995.  As this 
does not represent the highest possible rating available 
under the rating schedule, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The RO has also certified the issue of whether the veteran is 
competent for VA purposes as an issue for appellate 
consideration.  The veteran is rated competent for VA 
purposes.  The veteran has not claimed to be incompetent for 
VA purposes and has not filed a notice of disagreement or 
substantive appeal as to this matter.  Accordingly, Board has 
no jurisdiction to consider this matter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher rating for 
schizophrenia has been obtained by the RO.  

2.  The veteran's schizophrenia is manifested by persistent 
auditory hallucinations, sleep disturbances, irritability, 
depression, anxiety, occasional suicidal ideations, and 
social isolation.

3.  The veteran's schizophrenia is productive of complete and 
total social and industrial impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenia are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 9204 (as in effective prior to and after 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).  During 
the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim in full, 
there is no need to discuss VA's compliance with the VCAA.  


Factual Background.  The veteran's separation examination 
from military service, dated in October 1970, reported that 
he had had repeated bouts of anxiety with disabling 
hyperventilation attacks in stressful situations, 
particularly during his Vietnam duty.  The pertinent 
diagnosis was situational maladjustment, chronic, severe.  

An initial VA examination, conducted in January 1971, 
reported a diagnosis of schizophrenia, undifferentiated type.  
VA psychological testing in January 1972 confirmed the 
diagnosis of schizophrenia.  

Medical evidence of record, dated from February 1973 through 
October 1990, shows that the veteran had several periods of 
hospitalization, and received ongoing clinical evaluation for 
symptoms associated with chronic schizophrenia.  The records 
indicate that the veteran was referred for hospitalization in 
October 1990, due to nervousness, anxiety, incoherent 
thinking, and bizarre behavior.  He was found with auditory 
hallucinations and overt delusional thinking and was promptly 
admitted.  The veteran was treated with medication and 
individual psychotherapy.  It was noted that the veteran made 
a rather fast and uneventful recovery of acute admission 
symptoms and he was discharged.  However, it was noted that 
the veteran was unable to handle funds or to engage in any 
gainful work or occupation.  His prognosis was very poor.  

The veteran's claim for an increased rating for schizophrenia 
(VA Form 21-4138) was received in November 1995.  Submitted 
in support of his claim were medical reports from Dr. Elias 
R. Jimenez Olivo.  In his first report, dated in March 1995, 
Dr. Olivo indicated that the veteran has been under his care 
for schizophrenia, undifferentiated type, with paranoid 
factors since November 1993.  Dr. Olivo noted that the 
veteran admitted to feelings of anxiety, depression, and 
irritability.  He also reported auditory hallucinations and 
diminished capacity for establishing and maintaining 
interpersonal relationships.  It was also noted that the 
veteran had tendencies towards isolation.  He expressed 
feelings of helplessness, hopelessness, and worthlessness.  
Prognosis was reported as poor.  In a subsequent medical 
statement, dated in December 1995, Dr. Olivo described the 
veteran's psychiatric condition as severe and chronic.  He 
further stated that it was his opinion that the veteran was 
totally disabled from realizing any regular or substantial 
work.  

The veteran was afforded a VA examination in December 1995, 
at which time he complained of having nightmares related to 
his Vietnam War experiences and difficulty sleeping.  The 
veteran also reported problems with irritability, bad temper 
and inability to socialize.  The veteran admitted to drinking 
a little because he is always secluded at his home.  He 
complained of forgetting things, and hearing voices and 
screams.  On mental status examination, it was observed that 
the veteran was "somewhat smelly," but was adequately 
dressed.  He was alert and oriented x3.  His mood was 
extremely anxious and depressed.  His affect was blunted.  He 
exhibited some oddness of behavior.  His attention, 
concentration, and memory were fair.  His speech was clear, 
coherent and rapid.  He was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgment were poor.  
He exhibited good impulse control.  The pertinent diagnosis 
was schizophrenia, chronic, undifferentiated type with 
paranoid features; the veteran was assigned a global 
assessment of functioning (GAF) score of 50.  

Of record is the report of a Social and Industrial Field 
Survey, conducted in January 1996, indicating that the 
veteran was found at home.  He lived with a sister at a house 
belonging to their deceased parents.  According to the 
information provided by the veteran, his sister and 
neighbors, he spent most of his time at home, specifically in 
his bedroom.  It was noted that he had difficulty in 
maintaining interpersonal relations with family members or 
neighbors.  It was further noted that the veteran had not 
been able to pursue gainful employment since he left military 
service.  Received in April 1996 was a VA hospital report 
which shows that the veteran was brought to the hospital by 
his family in March 1996 because he was incoherent, forgetful 
and poorly groomed.  It was noted that he had a history of 
poor compliance and follow up.  He was treated with 
medications as well as individual and milieu therapy.  The 
discharge diagnoses were alcohol dependence, and chronic 
undifferentiated type schizophrenia.  

At his personal hearing in March 1998, the veteran reported 
hearing voices and having nightmares.  The veteran indicated 
that he remained locked in his room most of the time; he 
reported being afraid of going out because there were people 
looking for him.  The veteran stated that he had no friends 
and did not socialize.  He reported being totally isolated 
because of his fear of crowds.  The veteran's sister 
testified that the veteran sometimes went for several days 
without going out, not even to eat.  She further testified 
that the veteran did not participate in any social 
activities, and was unable to work because he was often 
drugged up.  

Of record is a medical statement from Dr. Elias R. Jimenez, 
dated in March 1998, indicating that the veteran was under 
his care for psychiatric treatment from August 6, 1980, until 
August 6, 1997.  Dr. Jimenez noted that the veteran had 
schizophrenia, undifferentiated type, chronic, with paranoid 
features.  He had often recommended voluntary hospitalization 
in the veteran's hospital because he tended to get 
depressive, with suicidal ideas.  He further noted that the 
veteran had not accepted hospitalization; therefore, he had 
had to increase the doses and frequency of medications on 
many occasions.  Dr. Olivo described the veteran's condition 
as severe and chronic; it was his opinion that the veteran 
was totally incapacitated to realize any regular or 
substantial work.  

Received in April 1998 were VA outpatient treatment reports, 
dated from October 1997 to January 1998, showing treatment 
for several disabilities, including complaints of feeling 
anxious and insomnia.  Subsequently received was a copy of a 
psychiatric evaluation for disability determination services, 
performed in April 1975, which reflects that his symptoms 
included marked anxiety and that his daily activities 
consisted of wandering aimlessly around the house.  He was a 
markedly despondent individual.  A diagnosis of 
schizophrenia, undifferentiated type, in partial remission, 
was given. 

The veteran was afforded a VA examination in June 1998, at 
which time he complained of anxiety, restlessness, and poor 
sleep.  He denied the use of alcohol for some time.  The 
veteran indicated that he stayed in his room all day; he 
reported avoiding any social activities and meeting people.  
The veteran reported being unemployed since military service.  
He lived in the first floor of his sister's home.  On 
examination, the veteran was described as clean, adequately 
dressed and groomed.  He was alert and oriented.  His mood 
was anxious.  His affect was blunted.  His attention and 
concentration were fair.  His memory was fair.  His speech 
was clear and coherent.  He did not report any suicidal or 
homicidal ideations.  Insight and judgment were fair.  The 
pertinent diagnosis was schizophrenia, chronic, 
undifferentiated type; and alcohol dependence, in remission.  
The veteran was assigned a GAF score of 50.  The examiner 
opined that, based on the veteran's records, history and 
social and industrial survey, and current evaluation, the 
veteran was unemployable.  

A social and industrial field survey was conducted in July 
1998.  It was noted that the veteran, his sister, and several 
neighbors were interviewed.  The veteran reported 
experiencing problems with insomnia and auditory 
hallucinations.  He also indicated that he spent most of his 
time at home in bed.  Overall, it was reported that the 
veteran is fairly withdrawn, not participating in any 
activities.  The neighbors indicated that the veteran seldom 
talked with other people. 

The veteran was afforded another VA examination in July 2000, 
at which time it was noted that his last psychiatric 
admission was for one day only due to alcohol dependence, and 
he was discharged against medical advice.  The veteran 
reported that his wife left him since 12 years ago, and his 
children from that marriage are all adults and live in the 
United States.  The veteran indicated that, despite trying 
many medications throughout the years, he still had 
difficulty sleeping; he usually wakes up very startled and 
stays awake.  The veteran also complained of a high level of 
anxiety.  He described several suicidal attempts in the past.  
He referred to having a poor tolerance to hospitalizations.  
On mental status examination, the veteran was described as 
alert, aware of the interview situation, but very tense and 
anxious.  He was not spontaneous, but he answered when 
questioned; his answers were relevant and coherent.  The 
veteran denied any current suicidal ideations.  He complained 
of persistent anxiety and an inability to sleep adequately 
despite medications.  He was mostly isolated.  He became 
irritable and ill humored easily and had poor interpersonal 
relations.  The affect that he displayed was flat.  The mood 
was anxious and somewhat depressed.  He was well oriented in 
person, place and time.  Memory was fair.  Judgment was fair.  
Insight was poor.  The examiner noted that the veteran was 
competent to handle VA funds.  The pertinent diagnosis was 
schizophrenic disorder, undifferentiated type, chronic; a GAF 
score of 45 was assigned.  

Received in July 2000 were VA medical records, dated from 
August 1999 to July 2000, which reflect treatment for several 
unrelated disabilities.  Subsequently received in September 
2002 were VA medical records, which show that the veteran was 
seen at a mental health clinic in June 2002, stating that he 
had an incident that day where he felt angry.  The veteran 
reported having nightmares of the devil and racing animals.  
He also reported having auditory hallucinations.  The 
veteran's sister noted that he had been talking incoherently, 
talking to himself, and wandering aimlessly.  She stated that 
the police found the veteran walking aimlessly around town at 
4 a.m.; he was incoherent and agitated.  On mental status 
examination, he was not calm, he was not appropriately 
dressed, and he had no spontaneous speech.  The veteran's 
mood was constricted, and his affect was blunted.  He 
admitted to suicidal thoughts; he was not coherent.  There 
was no looseness of associations, no flight of ideas, no 
phobias, and panic attacks.  There was no evidence of 
delusions and no evidence of auditory hallucinations.  He was 
fully alert and oriented.  Memory was preserved for all 
events.  Judgment and insight were poor.  

The veteran was admitted to the hospital and was treated with 
detoxification, pharmacotherapy, individual and milieu 
therapy.  It was noted that the veteran remained most of his 
admission isolated, poorly communicative, with lack of energy 
and lack of interest in depressive symptoms that responded 
well to an increase in Zoloft.  At the time of discharge, the 
veteran was alert and oriented times three.  He was in full 
contact with reality and not suicidal nor homicidal.  Mood 
was sad and affect was restricted.  The pertinent diagnosis 
was schizophrenia, chronic, undifferentiated type, in 
exacerbation; GAF upon admission was 25.  

On the occasion of a VA examination in September 2002, it was 
noted that the veteran was last hospitalized in July 2002 
with a psychotic episode.  It was further noted that the 
veteran had a past history of occasional drinking of beer 
followed by a relapse of his psychotic symptoms.  The veteran 
indicated that he has been experiencing problems with 
feelings of irritability, with insomnia, anxiety, increased 
tension, and restlessness.  He also reported that he has been 
hearing voices that no one else can hear, and he feels that 
people are talking about or laughing at him.  He also 
complained of poor interpersonal relationships and he 
preferred to be isolated.  The veteran indicated that he had 
been in treatment at the Mental Hygiene clinic during the 
last year.  The veteran also stated that he had not been able 
to work since he was discharged from the military.

On mental status examination, the veteran was described as 
spontaneous and established eye contact with the examiner.  
He was alert, fully aware of the interview situation and in 
contact with reality.  There was no evidence of psychomotor 
retardation or agitation.  There were no tics, no tremors, 
and no abnormal involuntary movements.  His thought process 
was coherent and logical.  There was no looseness of 
associations and no evidence of disorganized speech.  There 
was no evidence of delusions and no evidence of 
hallucinations.  There was evidence of ideas of reference.  
His mood was depressed, anxious and irritable.  His affect 
was constricted.  He was oriented in person, place and time.  
His memory for recent, remote and immediate events was 
intact.  His abstraction capacity was impaired.  Judgment and 
insight were poor.  The diagnosis was schizophrenia, 
undifferentiated type; the GAF score was 50.  The examiner 
stated that the veteran was unable to manage his own affairs.  


Legal Analysis.  The veteran essentially contends that he is 
entitled to an increased rating for his psychiatric disorder.  
It is maintained that the evidence of record clearly 
demonstrates that the veteran suffers from total occupational 
and social impairment as a result of his schizophrenia.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The RO has assigned a 70 percent rating for schizophrenia, 
chronic, undifferentiated type, in accordance with the 
criteria set forth in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 9204.  

The Board notes that the schedular criteria by which 
psychiatric disabilities are rated changed during the 
pendency of the veteran's appeal.  See 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective Nov. 7, 1996) codified at 38 
C.F.R. § 4.130, Code 9204 (2003).  Therefore, adjudication of 
the increased rating claim for the service-connected 
undifferentiated-type schizophrenia must also include 
consideration of both the old and the new criteria.  The 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Under the "old" regulations in effect prior to November 7, 
1996, active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
complete social and industrial inadaptability warrant a 100 
percent rating.  With lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability, a 70 percent rating is warranted.  38 C.F.R. 
§ 4.132, Diagnostic Code 9204 (as in effect prior to November 
7, 1996).

Additionally, under the "old" criteria, the severity of 
psychiatric disability is based upon the actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency. . . .  In evaluating disability from 
psychotic reactions it is necessary to consider, in addition 
to present symptomatology or its absence, the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission. . . .  Ratings are to be assigned which represent 
the impairment of social and industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.130 (as in 
effect prior to November 7, 1996).  

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9204 is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9204 (2003).  A 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability' to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

Following a review of the evidence of record, the Board finds 
that neither the "old" nor the "new" criteria are more 
favorable to the veteran, and that he currently warrants a 
100 percent rating under either.  In this regard, the Board 
notes that the veteran continues to complain of persistent 
delusions of persecution, along with auditory and visual 
hallucinations.  He also has problems with irritability, 
depression, anxiety, difficulty sleeping, and social 
avoidance.  The record indicates that the veteran has had 
several suicidal attempts over the years.  In March 1998, the 
veteran's sister testified that he continually shut himself 
in his room; and, sometimes he stays in there for days 
without leaving his room, not even to eat.  It was also 
reported that the veteran heard voices calling him, which 
sometimes caused him to hide under his bed.  Significantly, 
during the July 2000 VA examination, it was noted that the 
veteran was very tense and anxious.  His affect was flat and 
his mood was depressed.  More recently, the record notes that 
the veteran was admitted to a VA hospital in June 2002, after 
he was found wandering around town aimless and agitated.  It 
was noted that the veteran was experiencing both auditory as 
well as visual hallucinations.  He was also found to be 
suffering from suicidal ideation.  In the Board's judgment, 
such evidence certainly suggests that the veteran exists in 
virtual isolation, with the exception of his sister.  

It is also noteworthy that the doctors have consistently 
stated that the veteran's schizophrenia precludes employment.  
The record contains several statements from potential 
employers indicating that the veteran was found to be unfit 
for employment as a result of his nervous behavior during 
interviews.  Following the June 1998 examination, the VA 
examiner stated that the veteran was considered unemployable.  
In a medical statement dated in March 1998, the veteran's 
private doctor stated that the veteran was totally 
incapacitated to realize any regular or substantial work.  
Under these circumstances, the Board concludes that the 
evidence shows that the veteran's schizophrenia is productive 
of complete and total social and industrial impairment.  
Accordingly, the Board finds that the evidence supports the 
assignment of a 100 percent rating for chronic 
undifferentiated schizophrenia under both the old and the new 
criteria.  


ORDER

Entitlement to a disability rating of 100 percent for chronic 
undifferentiated type schizophrenia is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.  


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



